DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Applicant discloses “positon” on line 3 instead of –position--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Applicant discloses “slid” on line 3 instead of – slide--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the closed position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the closed position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the closed position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,241,365. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hancock et al. (USPGPUB 2016/0287480).
 	Regarding claim 1, Hancock et al. disclose a portable pill dispenser, comprising:
a container (102) configured to house at least one pill therein;
a housing (104) attachable to the container, wherein the housing comprises a dispensing opening (132);
a dispensing mechanism (134) disposed within the housing, wherein the dispensing mechanism is configured to dispense the at least one pill from the container to the dispensing opening (see paragraph [0040]), wherein the dispensing mechanism comprises a rotating barrel (148) comprising at least one cavity (150) configured to receive the at least one pill therein, wherein rotation of the rotating barrel dispenses the at least one pill to the dispensing opening (see paragraph [0040]);
a ramp (136) disposed within the housing, wherein the ramp is configured to direct the at least one pill to the dispensing mechanism.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 11-12, and 16-18 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (USPGPUB 2016/0287480) as applied to claim 1 above, and further in view of White et al. (USP 7,918,365).
	Regarding claim 2, Hancock et al. disclose the portable pill dispenser of claim 1, further comprising one or more stoppers (138) disposed about the ramp to control the movement of the at least one pill to the dispensing mechanism (see paragraph [0038]). However, they do not disclose one or more moveable stoppers disposed about the ramp to control the movement. White et al. disclose one or more moveable stoppers (170) disposed about the ramp to control the movement (see Figures 7a-7c). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by Hancock et al. by including one or more moveable stoppers disposed about the ramp to control the movement, as disclosed by White et al., for the purpose of providing a rocking stopper mechanism to control dispensing with a “’teeter-totter’ like action (see column 8 lines 7-10).
	Regarding claim 3, Hancock et al. disclose the portable pill dispenser of claim 2, wherein the rotating barrel comprises a neck portion (146) having a cam surface (see Figure 8). 
	Regarding claim 11, Hancock et al. disclose the portable pill dispenser of claim 1, further comprising a floor (138) disposed within the ramp to control the movement of the at least one pill to the dispensing mechanism (see paragraph [0038]). However, they do not disclose a moveable floor disposed within the ramp to control the movement. White et al. disclose a moveable floor (170) disposed within the ramp to control the movement (see Figures 7a-7c). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by Hancock et al. by including a moveable floor disposed within the ramp to control the movement, as disclosed by White et al., for the purpose of providing a rocking stopper mechanism to control dispensing with a “’teeter-totter’ like action (see column 8 lines 7-10).
	Regarding claim 12, Hancock et al. disclose the portable pill dispenser of claim 11, wherein the rotating barrel comprises a neck (146) portion having a cam surface (see Figure 8).
	Regarding claim 14, Hancock et al. in view of White et al. disclose the portable pill dispenser of claim 11. Furthermore, White et al. disclose wherein the moveable floor is cantilevered within the ramp (see Figures 7a-7c). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by Hancock et al. by including a dispenser wherein the moveable floor is cantilevered within the ramp, as disclosed by White et al., for the purpose of providing a rocking stopper mechanism to control dispensing with a “’teeter-totter’ like action (see column 8 lines 7-10).
	Regarding claim 16 (AS BEST UNDERSTOOD), Hancock et al. disclose the portable pill dispenser of claim 11, wherein the at least one pill comprises a first pill disposed within the at least one cavity and a second pill blocked within the ramp by the moveable floor in the closed position (see Figures 8-9 and 21).
	Regarding claim 17 (AS BEST UNDERSTOOD), Hancock et al. disclose the portable pill dispenser of claim 11, wherein when the rotating barrel rotates, the first pill is dispensed to the dispensing opening and the moveable floor is moved from the closed position to the open position causing the second pill to slid down the ramp towards the rotating barrel (see Figures 8-9 and 21).
	Regarding claim 18, Hancock et al. disclose the portable pill dispenser of claim 11, wherein a backside of the rotating barrel prevents the second pill from exiting the ramp until the rotating barrel makes a full rotation such that the second pill can exit the ramp into the cavity (see Figures 8-9 and 21).
	Regarding claim 19 (AS BEST UNDERSTOOD), Hancock et al. disclose the portable pill dispenser of claim 11, wherein when the rotating barrel fully rotates such that the second pill can exit the ramp into the cavity, the moveable floor is moved back into the closed position to prevent other pills from entering the cavity (see Figures 8-9 and 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
10/6/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655